    Case 4:19-cv-02448 Document 2-1 Filed on 07/08/19 in TXSD Page 1 of 1



Attachment to AO121

COPYRIGHT             TITLE OF WORK                   AUTHOR OR WORK
REGISTRATION NO.

TXu 1-769-323         NX 8                            Siemens Product Lifecycle
                                                      Management Software Inc.

TXu 1-883-621         NX 9                            Siemens Product Lifecycle
                                                      Management Software Inc.

TXu 1-965-012         NX 10                           Siemens Product Lifecycle
                                                      Management Software Inc.

TXu-2-022-251         NX 11                           Siemens Product Lifecycle
                                                      Management Software Inc.

TXu 2-082-914         NX 12                           Siemens Product Lifecycle
                                                      Management Software Inc.

TXu 1-939-173         Femap 11                        Siemens Product Lifecycle
                                                      Management Software Inc.

TXu 2-026-270         FloTHERM                        Mentor Graphics
                                                      Corporation

TXu 1-876-437         Solid Edge with synchronous     Siemens Product Lifecycle
                      technology 6                    Management Software Inc.

TXu 1-987-364         Solid Edge with synchronous     Siemens Product Lifecycle
                      technology 8                    Management Software Inc.

TXu 2-020-404         Solid Edge with synchronous     Siemens Product Lifecycle
                      technology 9                    Management Software Inc.
